Petition for Writ of Mandamus
Denied and Memorandum Opinion filed October 14, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00915-CV
____________
 
IN RE ON POINT HOLDINGS, L.L.C. D/B/A ON POINT SPORTS
AND PHILLIPPE TANUY, Relators
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On September 23, 2010, relators filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In the petition, relators ask this
court to compel the Honorable Michael Gomez, presiding judge of the 129th
District Court of Harris County to set aside his order of April 26, 2010.
Relators have not established they are entitled to mandamus
relief.  Accordingly, we deny relators’ petition for writ of mandamus.
 
                                                                        PER
CURIAM
 
Panel
consists of Justice Seymore, Boyce, and Christopher.